DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I and measurement with a gadolinium contrast agent and CF68 expression in a fine needle aspirate sample in the reply filed on November 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
It appears that “CF68” in the election was a typographical error and the election should have referenced “CD68” as in instant claim 5, particularly as the Examiner was unable to locate any disclosure of such protein the disclosure as filed or elsewhere as a known protein.

Claim Objections

Claim 1 is objected to because of the following informalities: multiple abbreviations including “TMEM” are used in the claims but are never completely spelled out. The first time any abbreviation is used in the claims, the complete phrase should also be present. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5, 7, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the written description rejection.
The instant claims require measurement of blood vessel permeability at particular locations, tumor microenvironment for metastasis (TMEMs), with a transient increase in the permeability being stated by the claim to indicate that the site is “active”. The permeability measurements are carried out using a modality such as MRI or PET. A generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention the achieves the claimed results and do so by showing that that the applicant has invented species sufficient to support a claim to a functionally-defined genus. While not every species within a disclosed genus must be disclosed in order to demonstrate possession of the claimed genus, a representative number of species within the genus must be disclosed. However, the disclosure as originally filed is insufficient to demonstrate possession of the full scope of the claimed invention at the time of filing. Vascular permeability measurements for various purposes are known to those of ordinary skill in the art and often a contrast agent is used to increase the amount of contrast when such measurements are carried out. The presence of such agents is broadly claimed and not required in all embodiments, the specification as filed is limited to the use of one particular contrast agent, one measurement modality and very particular sequences for acquisition and analysis of the data. The disclosure does not make clear if general methods of measuring vascular permeability are sufficient to provide the required information about vascular permeability. The disclosure as filed also lacks sufficient information as to what makes the increase in blood vessel permeability “transient” and if the same characteristics of what defines the transient increase are the same for all types of tumors as it appears all of the work was done with breast cancers models or patients suffering from breast cancer. Without additional guidance in the disclosure as filed and the lack of an art recognized understanding of such methods in this context and what results in an active TMEM site, the very specific examples of image acquisition and analysis parameters that might determine the activity of breast cancer TMEM sites in the disclosure are not a representative number of species that could support the entirety of the claimed genus. Beyond the specific examples, the disclosure is more of a wish or plan for a method for identifying active TMEM sites by measurement of blood vessel permeability. That one of skill in the art could undertake experiments to determine which imaging acquisition and analysis methods with which contrast agents, if necessary, will allow for measurement of blood vessel permeability with a transient increase that indicates that a TMEM site is active is insufficient to satisfy the written description requirement. The dependent claims fall therewith.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 7, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps and actions that must be taken in the claimed method are unclear.
A tumor-microenvironment for metastasis site in not present for all tumors and can be located only in certain locations within a tumor. TMEM sites have been defined as the direct apposition of an invasive Mena-expressing tumor cell and a perivascular macrophage (p 920, col 2, ¶ 3 of Robinson et al., 2009). Identification of such sites in a tumor therefore requires specific steps to locate and identify such sites While dependent claim 5 indicates determination of expression of various Mena proteins and/or CD68, a macrophage marker, such steps are not required by the independent claim but would appear necessary to identify the sites investigated by the method step of claim 1. Therefore, it appears that an essential step has been omitted from the claims.
Based on the language of claim 5, it would appear that the measurement using a modality selected from the group consisting of MRI, PET, CT and SPECT produces an image. However, nothing in claim 1 explicitly requires that an image of the tumor be generated using one of the recite modalities. While the active step of claim 1 appears to limiting imaging just to TMEM sites, the wording of claim 5 “of the tumor that is imaged” seems to indicate that the tumor as a whole is imaged. It is not clear if the method steps require imaging of the tumor in its entirety or just the apparently previously identified TMEM sites are the vascular permeability assessed. 

Given the lack of clarity as to the steps in the methods that may be required, possible steps that may be required but are not explicitly set forth and the parameters that would lead to increased blood vessel permeability sufficient to render the TMEM site active, the metes and bounds of the claims cannot be determined and the claims are indefinite. 
The dependent claims fall therewith.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Condeelis et al. (US 8,642,277) in view of Bhujwalla et al. (Neoplasia, 2001).
Condeelis et al. discloses methods for determining the risk of tumor cells undergoing metastasis, for example, by determining the presence of an endothelial cell, a macrophage and an invasive tumor cell in direct apposition in a tumor sample from a subject (whole document, e.g., abstract). The tumor microenvironment is critical for facilitating metastasis (col 2, ln 1 – 2) and the density of tumor associated macrophages (TAMs) has been suggested to be a prognostic marker of poor outcomes for a variety of carcinomas, including breast cancer (col 2, ln 41 onward).  The risk of tumor cells undergoing metastasis increases with an increase in the density of occurrences of an endothelial cell, a macrophage and an invasive tumor cell in direct apposition (col 3, ln 11 – 18). Such areas are defined to be tumor microenvironment for metastasis (TMEM) which are defined as a tripartite arrangement of an invasive tumor cell, a macrophage and an endothelial cell in direct apposition (col 3, ln 34 – 46). The presence of macrophages can be detected using an agent specific for CD68, for example (col 5, ln 2 – 3). Among the types of tumors that can be assessed are breast and prostate cancer (col 5 ln 64 – 67). Samples were obtained from various tumors and representative sections from each were stained using double immunohistochemistry for CD68 (macrophage specific) and CD31 (endothelial cell specific) and anti-mena antibodies were used (col 6, ln 6 onward) with the anti-mena antibodies being a marker of invasive tumor cells (col 5, ln 3 – 5). Blood vessel or macrophage density alone did not provide good discrimination of benign and malignant breast tissue (col 8, ln 48 – 54). TMEM 
The use of MRI to measure vascular permeability of TMEM sites was not disclosed.
Bhujwalla et al. discloses that noninvasive, high resolution MRI of macromolecular contrast agents provides a unique means of evaluating tumor vascular volume and permeability of human tumor models transplanted into immune suppressed mice (p 143, col 2, ¶ 2). Histologic sections were related to functional MRI data to further understand the relationship between vascularization and metastasis (p 143, col 2, ¶ 2). An albumin-GdDTPA (gadolinium diethylenetriamine pentaacetic acid) was prepared as the contrast agent (p 144, col 1, ¶ 2). Multislice MR imaging studies were carried out with vascular volume and permeability-surface area product (PSP) maps from the ratio of Δ (1/T1) value in the tumor image to Δ (1/T1) of blood versus time anda 3D reconstruction of MRI data were carried our (p 144, col 2, ¶ 2 onward). Various lines of human breast cancer or prostate cancer cells were used and invasiveness of each cell line ascertained (p 143, col 2, ¶ 2). Average vascular volume and permeability over the entire tumor and a separate analysis of regions with high vascular volume or high vascular permeability were generated (p 1435, col 2, ¶ 2). There was little overlap of areas with high vascular volume and those with high permeability (p 149, col 1, ¶ 1) so such areas were not spatially coincident with each other (p 149, col 2, ¶ 2). MDA-MB-435 and MDA-MB-231 had mean permeability values higher than those for MCG-7 tumors for the highest 10% and 25% analysis (p 149, col 2, ¶ 2). MatLyLu was significantly more permeable than PC-3 and DU145 (p 149, col 2, ¶ 2). The MCF-7, PC-3 and DU-145 did not result in the formation of spontaneous metastasis as was observed for the MDA-MB-435, MDA-MB-231 and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noninvasive analysis of blood vessel permeability using MRI measurements to determine blood vessel permeability for the evaluation of the likelihood of cancer metastasis at TMEM sites that are taught by Condeelis et al. as important for metastasis.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Condeelis et al. discloses that TMEM sites are a marker of likelihood of cancer metastasis that require the presence of three different cell types in the same location. Assessment of expression of CD68 will allow for the identification of the presence one of the cell types that defines a TMEM site. Metastasis also requires the ability of the cells to enter into the blood stream and Bhujwalla et al. discloses that areas with high permeability were associated with cancer lines that were more likely to metastasize. The person of ordinary skill in the art would reasonable expect that the presence of increased vascular permeability at sites with the particular cell types that are also associated with the development of distal organ metastasis would provide additional information and the likelihood of a particular TMEM site being a potential location for metastasis to distal locations via the blood stream.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Condeelis et al. and Bhujwalla et al. as applied to claims 1, 3 – 5, 7 and 12 above, and further in view of Pignatelli et al. (Sci Signaling, 2014).
Condeelis et al. and Bhujwalla et al. are discussed above.
Collection of tumor cells using fine needle aspiration is not disclosed by either reference.
Pignatelli et al. discloses expression profiling of the invasive subpopulation obtained from primary tumors has revealed changes in the expression of genes associated with motility pathways (sentence bridging cols 1 and 2 on p 1). Cells from IDC (human invasive ductal carcinomas) were sampled by fine needle aspiration (FNA) biopsies and the relative abundance of MenaINV correlated with TMEM frequency, stability and/or function (p 2, col 1, ¶ 2). It was hypothesized that the MenaINV isoform is linked to the TMEM score and the TMEM activity of primary tumor cells from patients using new in vitro assays were studied (sentence bridging cols 1 and 2 on p 2). TMEM site is defined as a MENA-expressing tumor cell that is in direct contact with an endothelial cell and a perivascular macrophage (p 2, col 1, ¶ 1). Four to five FNA aspiration biopsies per tumor were obtained and standard pathological characteristics determined (p 9, col 2, ¶ 2). MenaINV scores were also obtained from the FNA samples (e.g., col 1, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step in which tumor cells are obtained using FNA to characterize the properties of such cells. The person of ordinary skill in the art would have been motivated to make those modifications and .

Claims 1, 3 – 5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harney et al. (Cancer Discov, 2015) in view of Bhujwalla et al. (Neoplasia, 2001).
Harney et al. discloses that perivascular macrophages are an essential component of the microanatomical sites termed “Tumor MicroEnvironment of Metastasis” (TMEM) that consist of a tumor associated macrophages (TAM) in direct contact with a mammalian-enabled (MENA) overexpressing tumor cell and endothelial cell (p 933, col 1, ¶ 2). TMEMs have been associated with tumor cell intravasation and TMEM density predicts distant metastatic recurrence in breast cancer patients independently of other clinical prognostic indicators (p 933, col 1, ¶ 2). Intravital high-resolution two photon microscopy was used to show that transient vascular permeability events are restricted to TMEM sites of TIE2hi/VEGFA (angiopoietin-1 receptor/vascular endothelial growth factor-A) perivascular macrophages with local loss of vascular junctions at the TMEM resulting in transient vascular permeability and tumor cell intravasation in the mouse model used (p 933, col 2, ¶ 2). The peak of extravascular dextran intensity, used to visualize blood flow, and the appearance of circulating tumor 
Vascular permeability assessment using MRI is not disclosed.
Bhujwalla et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an alternate means of assessing vascular permeability, namely the MRI method of Bhujwalla et al., to assess the vascular permeability at a TMEM site to determine activity as taught by Harney et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because different imaging method such as the two-photon microscopy of Harney et al. and the MRI methods of Bhujwalla et al. have different strengths and weaknesses. The person of ordinary skill could readily select the optimal method in order to assess vascular permeability from those that are known in the art, with an MRI-based method allowing imaging throughout the subject even in areas that are not imageable by two photon light microscopy as light need not reach the area to be imaged when MRI methods are used. While some tumors and TMEM sites might be suitably located for assessment using two photon microscopy so the MRI methodology of Bhujwalla et al. would allow for vascular permeability determinations of those tumors and associated TMEM sites. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harney et al. and Bhujwalla et al. as applied to claims 1, 3 – 5, 7 and 12 above, and further in view of Pignatelli et al. (Sci Signaling, 2014).
Harney et al. and Bhujwalla et al. are discussed above.
Collection of tumor cells using fine needle aspiration is not disclosed by either reference.
Pignatelli et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step in which tumor cells are obtained using FNA to characterize the properties of such cells. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because FNA biopsy samples can be obtained for the purposes of characterizing factors such as the gene expression of the obtained as disclosed by Pignatelli et al. The applied prior art indicates that the presence of macrophages, which can be identified by the presence of markers such as CD68, are required to label a location a TMEM site and such assays require tumor cells. Such samples can be obtained using FNA and can provide additional information as to the properties of the tumor.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3 – 5, 7, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 8,642,277 in view of Harney et al. (Cancer Discov, 2015), Bhujwalla et al. (Neoplasia, 2001) and optionally Pignatelli et al. (Sci Signaling, 2014). The claims of US’277 recite methods for determining the risk of tumor cells from a subject undergoing hematological metastases by determining if an endothelial cell, a macrophage and an invasive cancer cell are presented in cells from the subject, with an increase in density of these 3 cells indicating an increased risk of the tumor cells undergoing hematological metastases (claim 1). Methods for evaluating the course of treatment by repeating these determinations after treatment are also present (claim 13). 
Assessment of blood vessel permeability is not claimed. Collection of tumor cells using fine needle aspiration is also not claimed
Harney et al., Bhujwalla et al. and Pignatelli et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use MRI to assess the vascular permeability as sites such as those that are identified and quantified in the methods of US’277. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Harney et al. discloses that such sites also experience changes in blood vessel permeability and that such changes are necessary for metastasis. 
It also would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step in which tumor cells are obtained using FNA to characterize the properties of such cells. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because FNA biopsy samples can be obtained for the purposes of characterizing factors such as the gene expression of the obtained as disclosed by Pignatelli et al. The applied prior art indicates that the presence of macrophages, which can be identified by the presence of markers such as CD68, are required to label a location a TMEM site and such assays require tumor cells. Such samples can be obtained using FNA and can provide additional information as to the properties of the tumor

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.